 




Del Monte Foods Company
Non-Employee Director Compensation Plan
Purpose
This Non-Employee Director Compensation Plan is intended to promote the
interests of Del Monte Foods Company (the “Company”) by providing the
Non-Employee Directors of the Company with incentives and rewards that encourage
superior management, growth and protection of the business of the Company.
Annual Cash Retainers
Non-Employee Directors will receive an annual retainer of $60,000. The Lead
Director will receive an annual retainer of $15,000; the Chairperson of the
Audit Committee will receive an annual retainer of $20,000; the Chairperson of
the Compensation Committee will receive an annual retainer of $12,000; and the
Chairperson of the Nominating and Corporate Governance Committee (Corporate
Governance Committee) will receive an annual retainer of $10,000. Payment of
annual retainers will be made in cash in arrears on a quarterly basis five
business days following the fiscal quarter close (the “Payment Date”).
Non-Employee Directors elected or appointed to the Board between annual
stockholder meetings will receive that percentage of the annual retainer that
equals the percentage of the year (beginning from the first day of the fiscal
quarter of such Director’s appointment/election) remaining until the next annual
stockholders meeting. Non-Employee Directors terminating Board service between
annual stockholder meetings will receive that percentage of the annual retainer
that equals the percentage of the year (beginning from the date of the last
annual stockholder’s meeting) that has elapsed upon the end of the fiscal
quarter in which such termination occurs.
Board Meeting Fees
Non-Employee Directors will also receive $2,000 for each Board meeting attended
in person or telephonically. Payment of fees for Board meetings attended during
a fiscal quarter will be made in arrears on the relevant Payment Date.
Committee Meeting Fees
Non-Employee Directors who are members of the Compensation Committee or
Corporate Governance Committee (including the Chairs of such Committees) will
receive $1,500 for each committee meeting attended in person or telephonically.
Non-Employee Directors who are members of the Audit Committee (including the
Chair) will receive $2,000 for each committee meeting attended in person or
telephonically. Unless otherwise specified by a resolution of the Board of
Directors, Non-Employee Directors who are members of a special committee will
receive $2,000 for each committee meeting attended in person or telephonically.
Payment of fees for committee meetings attended during a fiscal quarter will be
made in arrears on the relevant Payment Date.

 



--------------------------------------------------------------------------------



 




Equity Compensation
Non-Employee Directors will also receive $80,000 annually (promptly after the
annual stockholders meeting), payable in restricted Company stock, or restricted
stock units (RSU), issued pursuant to the Del Monte Foods Company 2002 Stock
Incentive Plan, or any subsequent Company stock incentive plan adopted by the
Board of Directors and approved by the stockholders, and the applicable
restricted stock/RSU agreement in effect from time to time. The number of shares
payable in Company restricted stock/RSU will be determined by dividing the
equity compensation dollar amount ($80,000) by the average of the high and low
stock prices on the date of grant, rounded up to the next whole share. Subject
to the terms of the applicable restricted stock/RSU agreement in effect from
time to time, the restricted stock/RSU will vest in equal portions over three
years from the date of grant. Non-Employee Directors elected or appointed to the
Board between annual stockholder meetings will receive that percentage of the
annual equity compensation dollar amount that equals the percentage of the year
(beginning from the first day of the fiscal quarter of such Director’s
appointment/election) remaining until the next annual stockholders meeting.
Non-Employee Directors terminating Board service between annual stockholder
meetings will receive that percentage of the annual equity compensation dollar
amount that equals the percentage of the year (beginning from the date of the
last annual stockholder’s meeting) that has elapsed upon the end of the fiscal
quarter in which such termination occurs.
Travel Reimbursement
The Company will reimburse Non-Employee Directors for travel expenses to and
from Board meetings and incurred in connection with other Company business.
Non-Employee Directors are encouraged to make travel arrangements through the
Del Monte Corporate Travel Department, but directors may use any other travel
agencies or travel services that offer discounted rates. Non-Employee Directors
are also encouraged to make travel arrangements as far in advance as possible.
The Company will reimburse:

  •   Airfare.   Airfare, including commercial first/business class. The use of
private planes will be reimbursed up to the cost of a commercial flight.     •  
Ground Transportation.   Transportation between airports, meeting locations,
hotels and home/office. Use of taxis or town cars (as opposed to stretch
limousines) is encouraged.     •   Lodging.   Non-Employee Directors are
encouraged to use the Del Monte Corporate Travel Department to book hotel
reservations to take advantage of negotiated rates, but other travel agencies or
travel services that provide discounted rates to the director may be used.
Directors are expected to select reasonable accommodations consistent with
routine business travel. The

2



--------------------------------------------------------------------------------



 



      Company will reimburse reasonable lodging related charges, including
telephone charges. Where practical, Non-Employee Directors are encouraged to use
cellular phones or other reasonable means to avoid costly hotel telephone
surcharges.

  •   Meals.   Reasonable expenditures for meals while traveling on Company
business, including tips.     •   Miscellaneous.   Other reasonable business
expenses.

Travel expenses incurred by a spouse or other companion are not eligible for
reimbursement.
Reimbursement Procedures.   Non-Employee Directors should submit all requests
for reimbursement to the Corporate Secretary. Reimbursement requests should
include a summary or cover letter of the items for reimbursement and original
receipts for all expenses exceeding $25. Further, if reimbursement is requested
for travel to an event other than a Del Monte Board or Committee meeting, a
business explanation for the travel should be included. It is expected that
Internal Audit will review travel expenses annually.
Deferred Compensation
Pursuant to the Del Monte Foods Company Non-Employee Director Deferred
Compensation Plan (the “Deferred Plan”), Non-Employee Directors may make an
election to defer receipt of any retainer, fees or equity compensation. Such
deferral will be credited in Company deferred stock units calculated pursuant to
the Deferred Plan and will be distributed in whole shares. Generally, deferred
cash will be converted into deferred stock units by dividing such cash amount by
the average of the high and low stock prices on the Payment Date, rounded up to
the nearer whole share. Generally, deferred equity compensation (shares,
restricted stock or restricted stock units) will be converted to deferred stock
units on a one-for-one basis. Under no circumstances will the deferred stock
units be reconverted into cash at any time.
Stock Options
Non-Employee Directors that have received stock options shall be entitled to
exercise any vested options up to 90 days after termination of service on the
Board of Directors. In addition, Non-Employee Directors are required to hold
100% of “profit shares” attributable to option exercises for one (1) year after
exercise. A profit share is defined as option profit, net of taxes, expressed in
the form of shares.
Amendments or Modifications
The foregoing sets forth the Company’s current compensation plan for
Non-Employee Directors of the Board of Directors. The Board of Directors may, at
any time, amend or modify this plan in whole or in part.

3



--------------------------------------------------------------------------------



 



Administration
This plan shall be administered by the Corporate Governance Committee. The
Corporate Governance Committee also shall have the discretion to submit for
approval by the Board of Directors any amendments or modifications to this plan.

4